                                          Case 1:21-cr-00303-ABJ Document 9 Filed 04/09/21 Page 1 of 1


AO 442 (Rev. 11111) Arrest Warrant




                                                                    UNITED STATES DISTRICT COURT
                                                                                                   for the

                                                                                         District of Columbia

                            United States of America
                                                            v.                                       )
                                                                                                     )        Case No.
                  MICHEAL JOSEPH RUSYN
                                                                                                     )
                                                                                                     )
                                                                                                     )
                                                                                                     )
                                                     Defendant


                                                                                    ARREST WARRANT
To:          Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                              MICHEAL JOSEPH RUSYN
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                              o            Superseding Indictment         o   Information        o   Superseding Information           N Complaint
o     Probation Violation Petition                                      o    Supervised Release Violation Petition          o Violation    Notice      0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(1) -Entering and Remaining in any Restricted Building or Grounds;
 18 U.S.c. § I752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.S.C. § 51 04( e)(2)(0) -Disorderly Conduct in a Capitol Building;
 40 U.S.C. § 5104(e)(2)(G)                                       - Parading, Demonstrating,       or Picketing in a Capitol Building.

                                                                                                                                           2021.04.08
Date: __           0",--4,-,--10=8,,"-,/2=0,-,,2'-'.1 __
                                                                                                                                           21 :04:50 -04'00'
                                                                                                                             Issuing officer's signature


City and state:                                              Washin on D.C.
                                                                                                                              Printed name and title


                                                                                                  Return

            This warrant was received on                                (date)       I
                                                                                   l\ g J 2 I            , and the person was arrested on (date)           y J 9/'"2. \
                                                                                                                                                             r
at   (city and state)                            S c.....r (A     ri~t"I I    ?A              .                                                                   1




Date:     _Y_._./c__Q--'--.jlc__1._\_                                                                    {;2~~             Arresting officer's signature



                                                                                                                              Printed name and title
